Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146944-5                                                                                                 Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  HEATHER LYNN VISSER,                                                                                                Justices
           Petitioner-Appellee,
  v                                                                 SC: 146944-5
                                                                    COA: 301864; 305900
                                                                    Kent CC: 10-000897-PP
  DONOVAN J. VISSER,
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 18, 2012
  judgment of the Court of Appeals is considered. We agree with the Court of Appeals that
  issues relating to the extensions of the personal protection order (PPO) are moot because
  there is no relief that can be granted, B P 7 v Bureau of State Lottery, 231 Mich App 356,
  359 (1998), and the respondent has failed to identify any collateral consequences arising
  solely out of the length of time that the PPO was in effect. However, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we VACATE the remainder of the Court
  of Appeals opinion in this case because the issues relating to the initial granting of the
  PPO were not properly before the Court of Appeals where the respondent failed to seek
  appellate review of the original PPO. According to the Court of Appeals records, only
  the orders extending the PPO were appealed to that court. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2013
         d0924
                                                                               Clerk